Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 1 of 28 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


JERAD GRIMES,
and GEORGIA EMILY EDMONDSON
on behalf of themselves and all others
similarly situated,
                                                        CASE NO.: 1:21-cv-2367
               Plaintiffs,
vs.

ELI LILLY AND COMPANY, a
Domestic For-Profit Corporation
and LILLY USA, LLC, a Domestic
Limited Liability Company,
            Defendants.
______________                               /

                       COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiffs Jerad Grimes and Georgia Emily Edmondson (“Plaintiffs” or, individually,

“Grimes” or “Edmondson”), for themselves and on behalf of all others similarly situated, allege,

upon personal knowledge as to themselves and upon information and belief as to others, as

follows:

                                       INTRODUCTION

       1.      This is a class and collective action brought by pharmaceutical sales

representatives who applied to work for Defendant Eli Lilly and Company (“Eli Lilly”) alleging

violations of the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§

621, et seq. (“ADEA”), the Florida Civil Rights Act, Fla. Stat. § 760.01 et seq. (“FCRA”) and the

Georgia Age Discrimination Act (GA Code Sec. 34-6A-2) (“GADA”). Plaintiffs are seeking

damages including back pay, front pay, liquidated damages, punitive damages, lost benefits,

compensatory damages, emotional distress, pain and suffering, injunctive relief, reasonable

attorneys’ fees and costs and any other relief to which Plaintiffs are entitled, including, but not
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 2 of 28 PageID #: 2




limited to, equitable relief.

        2.        Eli Lilly is a global pharmaceutical corporation which claims to be a worldwide

 leader in cutting-edge pharmaceutical drugs. Eli Lilly is also very profitable. For 2020, Eli Lilly

 reported worldwide revenue of $24.540 billion dollars.

        3.        Plaintiffs applied for positions across the country in different cities and states to

work for Defendants as Sales Representatives in Defendants’ Diabetes Business Unit and

Defendants’ Primary Care Business Unit. Their applications for employment were rejected and

they were never hired despite being as qualified and/or more qualified than younger applicants

who were hired.

        4.      Eli Lilly prides itself on attracting and retaining young workers. Eli Lilly prefers

not to hire, and actively eliminates from consideration for hire solely on the basis of their age,

older individuals for its Sales Representative positions in the Diabetes and Primary Care

Business Units. Rather, it prefers to hire, and except in rare circumstances does hire younger

individuals, with an emphasis on hiring through on-campus hiring or hiring of interns with little

to no experience.

                     DISCRIMINATION AGAINST OLDER WORKERS

        5.      Eli Lilly’s discriminatory culture and practices have distributed the benefits of its

enormous success unequally—systematically favoring younger applicants at the expense of their

older counterparts. Individuals 40 years of age and older are rarely hired as Sales Representatives

in Defendants’ Diabetes and Primary Care Business Units.

        6.      Eli Lilly maintains hiring policies and practices which give preference to younger

employees solely based on their age, resulting in the disproportionate employment of employees

under the age of 40. Eli Lilly’s unlawful bias against older applicants manifests itself in several



                                                  2
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 3 of 28 PageID #: 3




ways, including but not limited to: (1) a near-exclusive reliance on a recruitment system that

requires applicants either to be affiliated with a university or to be part of Eli Lilly’s internship

program which itself is almost and/or is exclusively filled with individuals under the age of 40;

(2) an explicit and stated strategy of attracting, hiring, and retaining individuals it terms

“Millennials” and/or “Early Career Professionals;” (3) creating employee resource groups for

“Early Career Professionals” which cater to maintaining employment of “Millennials;” (4)

instituting company-wide hiring quotas which set specific percentages for hiring “Early Career

Professionals” and/or “Millennials,” and requiring Area Managers and District Sales Managers

to meet those quotas to the exclusion of qualified older candidates; and (5) evaluating Area

Managers and District Sales managers on whether they achieved their quotas/mandates for hiring

younger workers as part of their quarterly/annual performance reviews which, in part, determine

things like manager compensation/bonuses. As a result of this bias against older sales

representatives, who are equally or more qualified, such persons have been systematically

excluded from the job/career opportunities afforded to younger Eli Lilly applicants.

                                 JURISDICTION AND VENUE

       7.     This Court has original subject matter jurisdiction over the ADEA claims pursuant

to 28 U.S.C. § 1331 and Section 7(c) of the ADEA, 29 U.S.C. § 626(c).

       8.     This Court has supplemental jurisdiction over the FCRA and GADA claims under

28 U.S.C. § 1367, because they arise from a common nucleus of operative facts with the federal

claims and are so related to the federal claims as to form part of the same case or controversy

under Article III of the United States Constitution.

       9.      The United States District Court for the Southern District of Indiana has Personal

and general jurisdiction over Eli Lilly because the company does business in Indiana and in this



                                                 3
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 4 of 28 PageID #: 4




District, its corporate headquarters is located in Indiana and in this District and because the acts

complained of and giving rise to the claims alleged occurred in and emanated from this District.

       10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims occurred in this District and Eli Lilly’s

corporate headquarters are located in this District.

       11.     Plaintiff Grimes has exhausted his administrative remedies and complied with all

statutory prerequisites for his ADEA and FCRA claims. On or about July 23, 2020, Grimes dual-

filed a class charge of age discrimination under the ADEA and FCRA with the Equal

Employment Opportunity Commission (“EEOC”) and Florida Commission on Human Relations

(“FCHR”) on behalf of himself and all other similarly-situated applicants over the age of 40

alleging systemic age discrimination in Eli Lilly’s hiring practices. Pursuant to the EEOC’s

work-sharing agreement with the FCHR Grimes’ charge is considered dually filed with the

FCHR. Sixty days have passed since the filing of this charge with no determinations being made

by the EEOC and more than 180 days have passed since the filing of this charge with the FCHR

without any determinations being made by the FCHR. 29 U.S.C. § 626(d)(1).

       12.      Plaintiff Edmondson has exhausted her administrative remedies and complied

with all statutory prerequisites for her ADEA and GADA claims. On or about August 26, 2020,

Edmondson dual-filed a class charge of age discrimination under the ADEA and GADA with the

EEOC on behalf of herself and all other similarly-situated applicants over the age of 40 alleging

systemic age discrimination in Eli Lilly’s hiring practices. Sixty days have passed since the

filing of this charge with no determinations being made by the EEOC. 29 U.S.C. § 626(d)(1).

       13.     Any and all other prerequisites to the filing of this suit have been met.

                                             PARTIES


                                                  4
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 5 of 28 PageID #: 5




                                 PLAINTIFF JERAD GRIMES

       14.     Plaintiff Jerad Grimes is a Pharmaceutical Sales Representative, who lives in

Florida. He is a citizen of the United States. He was born in 1971 and is now 49 years old.

       15.     Between on or about April 1, 2017, and January 24, 2020, Plaintiff Grimes

applied for available Sales Representative positions in Eli Lilly’s Diabetes and Primary Care

Business Units. Such available positions were located in states across the country, including, but

not limited to Florida, Georgia, North Carolina, South Carolina, California, Texas and New

York. His employment applications were all rejected by Eli Lilly with either no interview or

after a single interview.

                       PLAINTIFF GEORGIA EMILY EDMONDSON

       16.     Plaintiff Georgia Emily Edmondson is a Pharmaceutical Sales Representative

who lives in Georgia. She is a citizen of the United States. She was born in 1966 and is now 55

years old.

       17.     Between on or about January 1, 2018, and June 17, 2020, Plaintiff Grimes applied

for available Sales Representative positions in Eli Lilly’s Diabetes and Primary Care Business

Units. Such available positions were located in Georgia. Her employment applications were all

rejected by Eli Lilly with either no interview or after a single interview.

                                   DEFENDANT ELI LILLY

       18.     Upon information and belief, Defendant Eli Lilly is an Indiana corporation limited

formed under the laws of the Indiana with its principal place of business located at Lilly

Corporate Center in Indianapolis, IN 46285.

       19.     Upon information and belief, Defendant Eli Lilly maintains control, oversight,

and direction over the operation of its sales force on a nation-wide basis, including its



                                                  5
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 6 of 28 PageID #: 6




employment practices.

       20.     Defendant Eli Lilly received Plaintiffs’ applications for employment for

pharmaceutical sales representative positions and rejected their applications, with the purpose

and effect of denying them employment because of their age.

       21.     On information and belief, Defendant Eli Lilly employs over 33,625 people

worldwide. In 2021, Eli Lilly employed over 15,000 people in North America. Thousands of

potential class members have applied, attempted to apply, or have been interested in applying to

the Covered Positions during the relevant time period.

                                  FACTUAL ALLEGATIONS

                  ELI LILLY’S RECRUITING AND HIRING PRACTICES

       22.     Eli Lilly’s recruiting and hiring policies, patterns, and/or practices are

discriminatory because they deter applicants 40 years of age or older from applying and disfavor

interviewing and/or hiring those applicants 40 years of age or older who do apply. Specifically,

in furtherance of its discriminatory policy of employing a salesforce in the Covered Positions

comprised of “Millennials” and “Early Career Professionals,” Eli Lilly recruits for many

positions and fills such positions only through on-campus recruiting program, resulting in

disproportionately higher employment of younger employees than their older comparators.

       23.     In fact, Eli Lilly generally does not post job openings for sales representative

positions in its Diabetes and Primary Care Business units publicly on its website, even though it

regularly posts job openings for “Experienced” hires on its website and via other online media.

The only way to apply to these positions is through Eli Lilly’s on-campus recruitment program,

which requires a college affiliation and to be initially hired as an intern. Eli Lilly typically fills

sales representatives positions with interns until there are no more interns left. Only after


                                                  6
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 7 of 28 PageID #: 7




exhausting all potential intern hires does Eli Lilly sometimes post these positions publicly.

        24.    Even after posting such positions publicly older applicants are routinely

eliminated early in the process based on their age, as Area Managers and District Sales Managers

across the country try to meet Eli Lilly’s high quotas for hiring “Millennials” and “Early Career

Professionals” which ranged across the class period from a minimum quota of 40% “Millennial”

hiring all the way upwards to a 100% “Millennial” hiring quota. To meet these discriminatory

quotas, managers would frequently demand that Eli Lilly’s global recruitment department fill its

interview panels with only younger applicants and/or if they were provided with too many older

applicants to provide them with additional younger applicants prior to making their hiring

decisions.

        25.    In addition, Eli Lilly has a continuing policy, pattern, and/or practice of subjecting

sales representative applicants in the Diabetes and Primary Care Business Units 40 years of age

or older to disparate treatment. Namely, Eli Lilly intentionally disfavors hiring people 40 years

of age or older for sales representative positions in these two business units. Upon information

and belief, when applicants 40 years of age or older apply for such positions, regardless of level,

Eli Lilly intentionally screens them out and denies them employment opportunities because of

their age.

        26.    Further, upon information and belief, Eli Lilly views younger applicants as being

more physically attractive than older applicants. Based on their younger appearance, Eli Lilly

believes younger applicants are better suited to be employed in a sales representative role.

Because sales representative roles are primarily client-facing roles whereby sales representatives

regularly interact with physicians who prescribe Eli Lilly products to their patients, Eli Lilly

prefers that sales representatives to have a youthful appearance.



                                                 7
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 8 of 28 PageID #: 8




       27.     These policies, patterns, and/or practices are no accident. Rather, they are part and

parcel of Eli Lilly’s corporate culture. Most of Eli Lilly’s sales force is comprised of young,

attractive males and females. Eli Lilly has intentionally implemented company-wide policies and

practices throughout the United States which discriminate against older applicants in order to

maintain its fresh crops of younger sales representatives. Eli Lilly’s policies and practices have

the effect of deterring prospective applicants ages 40 and older from applying and denying job

opportunities to those individuals ages 40 and older who do apply.

       28.     For instance, in January of 2017, Defendant hired a new Chief Executive Officer

(“CEO”), David Ricks. Immediately upon his arrival, Mr. Ricks began to publicly stress the fact

that he wanted to increase the percentage of millennial sales representatives to 40% of the overall

sales force by 2020. Mr. Ricks publicly stated this age-based hiring quota during a company-

wide town-hall conference call/meeting in or around April of 2017. All Eli Lilly employees and

executives were present during this company-wide town hall call/meeting.

       29.     Upon information and belief, shortly after Mr. Ricks’ public statements and

setting of this numeric hiring quota, Eli Lilly began engaging in a pattern and/or practice of

refusing to interview or hire sales representatives who were over the age of 40, gave preferential

hiring/interview status only to new graduates out of college, and created a group called “ECP”

which stands for “Early Career Professionals” to cater to and support younger sales

representatives.

       30.     No such professional groups or support groups were ever offered to sales

representatives who were more senior.

       31.     In addition, in the months and years following Mr. Ricks’ initial announcement of

Eli Lilly’s plan to increase the percentage of millennial sales representatives, multiple members



                                                 8
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 9 of 28 PageID #: 9




of Eli Lilly’s leadership team would routinely boast to all of the sales representatives on

company-wide “town hall meeting” conference calls about the fact that the company meeting

their hiring quotas/mandates for younger applicants and was successful in rapidly increasing the

percentage of “millennial sales representatives.”

       32.     Indeed, one of Eli Lilly’s sales representative managers (identity unknown) in

Florida stated during one of the company-wide town hall conference calls “let’s face it guys,

we’re just too old.”

       33.     In all years following Mr. Rick’s public comments regarding his preference for

hiring younger workers and setting a company-wide quota of 40% of all hires in the sales force

being “Millennials,” Eli Lilly steadily increased the hiring quotas for younger workers in the

Diabetes and Primary Care Business Units to 60%, and then 80%. Indeed, at one point, Eli

Lilly’s Director-level and Officer-level employees set 100% “Millennial” hiring quotas if the

60% or 80% hiring quotas were not being met, in order to increase the hiring of younger sales

representatives across the United States.

       34.     Eli Lilly also instituted another discriminatory hiring practice across the United

States whereby if any District Sales Managers wanted to hire an older sales representative, that

manager had to submit the older applicant for “approval” to both their Area Sales Manager and

also, in some instances, Eli Lilly’s VP of Sales, David Noesges, who oversaw all sales

representatives across the country for Eli Lilly’s Diabetes and Primary Care Business units.

Although many District Sales Managers requested approval to hire older applicants from their

respective Area Managers and/or David Noesges, their requests were overwhelmingly denied by

their superiors, and some were even told “not to bother submitting anyone over the age of 30




                                                9
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 10 of 28 PageID #: 10




 anymore” by Director-level employees at Eli Lilly, or that Director-level employees had a

 “strong preference” for younger sales representatives.

        35.     Accordingly, in addition to bringing this action for themselves, Plaintiffs also

 bring this action on behalf of two state law based classes in either Florida (“Florida Class”)

 and/or Georgia (“Georgia Class”) and a nation-wide collective (“Nationwide Collective”) of

 similarly-situated applicants 40 years of age or older who have been (1) denied employment sales

 representative positions in the United States in Eli Lilly’s Diabetes and Primary Care Business

 Units or comparable positions (the “Covered Positions”) and/or (2) deterred from applying to

 work in the Covered Positions at Eli Lilly at any time from April 1, 2017, through the resolution

 of this action. Through this action, Plaintiffs seek to end Eli Lilly’s discriminatory policies

 and/or practices and to make the classes and collective whole through monetary relief and/or

 enjoining these discriminatory practices from continuing.

        36.     Eli Lilly has engaged in a systematic pattern and practice of discriminating

 against individuals (including Plaintiffs) who are age 40 and older in hiring with the resultant

 effect that persons age 40 or older are systematically excluded from positions for which they are

 well-qualified. The end result of Eli Lilly’s pattern and practice of age discrimination is a

 workforce where most newly hired sales representatives for the Covered Positions are under the

 30 and/or 40 years old. Upon information and belief, Eli Lilly’s discriminatory conduct was

 intentional.

        37.     Upon information and belief, Eli Lilly’s Executive Team (which includes the

 CEO and all other Officer-level employees) instructed and demanded Eli Lilly’s Director-level

 Area Managers and Global Recruiting staff to carry out systemic age discrimination in hiring.

 Upon information and belief, Eli Lilly’s Officer-level and Director-level employees for the sales



                                                10
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 11 of 28 PageID #: 11




 and recruiting divisions attended monthly “IGNITE” meetings where coordinated efforts and

 plans were made to meet the Executive Team’s hiring quotas for “Millennials” and “Early Career

 Professionals.”

          38.      Eli Lilly discriminated against the above-described class/collective of similarly

 situated individuals on the basis of their age, including by implementing policies and practices

 which were designed to systematically recruit and hire sales representatives under the age of 40

 in lieu of older qualified workers. This action seeks to end Eli Lilly’s discriminatory policies,

 patterns, and/or practices, and to make the Florida and Georgia Classes and Nationwide

 Collective whole through the following remedies: injunctive relief to remedy systemic age

 discrimination; an award of back pay and front pay; liquidated damages; compensatory and

 punitive damages; and attorneys’ fees and costs.

                               COLLECTIVE ACTION ALLEGATIONS

          39.      Plaintiffs bring this collective action pursuant to 29 U.S.C. §§ 216(b), 626(b)

 seeking liability-phase injunctive and declaratory relief on behalf of a collective of all applicants

 who were not hired for the Covered Positions, and deterred prospective applicants (seeking

 injunctive relief only as to the deterred prospective applicants only) 1 for the Covered Positions,

 ages 40 and older, in the United States, at any time from April 1, 2017, through the resolution of

 this action for claims under the ADEA. Plaintiffs also bring this collective action pursuant to 29

 U.S.C. §§ 216(b), 626(b) for monetary damages and other make-whole relief on behalf of a

 collective of all applicants who were not hired for the Covered Positions, ages 40 and older, in

 the United States, at any time from April 1, 2017, through the resolution of this action for claims

 under the ADEA.

 1
   At this juncture, Plaintiffs are only seeking equitable remedies and/or injunctive relief on behalf of the deterred
 applicants throughout all counts of this Complaint. Plaintiffs reserve the right to amend this Complaint to assert
 claims for monetary damages on behalf of the deterred applicants at a later time.

                                                          11
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 12 of 28 PageID #: 12




         40.     Plaintiffs and other potential members of the collective are similarly situated in

 that they have all sought and been denied Covered Positions, and/or were deterred from applying

 for the Covered Positions at Eli Lilly due to policies and practices that have the purpose and

 effect of denying them employment opportunities because of their age.

         41.     There are many similarly situated collective members who would benefit from the

 issuance of a court-supervised notice of the present lawsuit and the opportunity to join the

 present lawsuit. Notice should be sent to the collective pursuant to 29 U.S.C. §§ 216(b), 626(b).

         42.       As part of its regular business practice, Eli Lilly has intentionally, willfully, and

 repeatedly engaged in a pattern, practice, and/or policy of violating the ADEA with respect to

 Plaintiffs and the collective. This policy and pattern or practice includes, but is not limited to:

                 a.      willfully utilizing a biased recruiting system for Covered Positions that

                         excludes, deters, and discriminates against workers ages 40 and over; and

                 b.      willfully implementing hiring quotas/mandates for “Millennials” and/or

                         “Early Career Professionals” that deters and discriminates against applicants

                         ages 40 and over for the Covered Positions;

                 c.      willfully implementing a discriminatory “approval” process for hiring

                         applicants ages 40 and over for the Covered Positions to which applicants

                         under the age of 40 were not subjected;

                 c.      willfully refusing to hire qualified applicants ages 40 and over for the

                         Covered Positions.

         43.    Eli Lilly maintained and implemented these policies and practices with the purpose

 and effect of denying Plaintiffs and other members of the collective employment opportunities

 because of their age. These policies cannot be justified on the basis of reasonable factors other


                                                     12
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 13 of 28 PageID #: 13




 than age.

        44.    Eli Lilly is aware or should have been aware that federal law requires it to conduct

 recruitment and hiring for the Covered Positions without regard to an applicant’s age.

                   CLASS ACTION ALLEGATIONS UNDER THE FCRA

        45.     Plaintiff Grimes also brings this class action pursuant to Federal Rules of Civil

 Procedure 23(a), (b)(2), and (c)(4) seeking liability-phase injunctive and declaratory relief under

 the FCRA on behalf of a class of all applicants who were not hired for the Covered Positions, and

 deterred prospective applicants (seeking injunctive relief only as to the deterred prospective

 applicants only) for the Covered Positions, ages 40 and older, who applied for available positions

 in Florida, and were not hired, or who were deterred from applying at any time from April 1,

 2017, through the resolution of this action. Plaintiff also brings this class action pursuant to

 Federal Rules of Civil Procedure 23(a) and (b)(3) for monetary damages and other make-whole

 relief under the FCRA on behalf of a class of all applicants who were not hired for Covered

 Positions, ages 40 and older, who applied for available positions or were deterred from applying

 in Florida at any time from April 1, 2017, through the resolution of this action. Plaintiff Grimes

 reserves the right to amend the definition of the class based on discovery or legal developments.

        46.     Plaintiff is a member of the class he seeks to represent.

        47.     The members of the class identified herein are so numerous that joinder of all

 members is impracticable. As of June 2021, Eli Lilly employs over 34,657 employees worldwide

 and approximately 15,421 in the North American region. Although Plaintiff does not know the

 precise number of all applicants and deterred prospective applicants ages 40 and older of Eli

 Lilly, the number is far greater than can be feasibly addressed through joinder.

        48.     There are questions of law and fact common to the class, and these questions



                                                 13
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 14 of 28 PageID #: 14




 predominate over any questions affecting only individual members. Common questions include,

 among others:

                  (a)      whether Eli Lilly’s policies or practices exclude prospective applicants

                           ages 40 and over from applying to the Covered Positions;

                  (b)      whether Eli Lilly’s policies or practices deter prospective applicants ages

                           40 and over from applying to the Covered Positions;

                  (c)    whether Eli Lilly’s policies or practices discriminate against applicants and

                           deterred prospective applicants ages 40 and older;

                  (d)      whether Eli Lilly intentionally disfavors applicants ages 40 and older;

                  (e)      whether Eli Lilly’s policies and practices violate the FCRA;

                  (f)      whether Eli Lilly’s challenged policies or practices are necessary to its

                           business operations;

                  (g)      whether age is a bona fide occupational qualification; and

                  (h)      whether equitable remedies, injunctive relief, economic damages,

                           compensatory damages, and punitive damages for the class are warranted.

        49.       The Representative Plaintiff Grimes’ claims are typical of the claims of the

 Florida class.

        50.       The Representative Plaintiff Grimes will fairly and adequately represent and

 protect the interests of the members of the Florida class. Plaintiff has retained counsel competent

 and experienced in complex class actions, employment discrimination litigation, and the

 intersection thereof.

        51.       Class certification is appropriate pursuant to Federal Rule of Civil Procedure

 23(b)(2) because Eli Lilly has acted and/or refused to act on grounds generally applicable to the



                                                    14
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 15 of 28 PageID #: 15




 class, making appropriate declaratory and injunctive relief with respect to Plaintiff and the class

 as a whole. The class members are entitled to injunctive relief to end Eli Lilly’s common,

 uniform, unfair, and discriminatory policies and practices.

        52.     Class certification is also appropriate pursuant to Federal Rule of Civil Procedure

 23(b)(3) because common questions of fact and law predominate over any questions affecting

 only individual members of the class, and because a class action is superior to other available

 methods for the fair and efficient adjudication of this litigation. The class members have been

 damaged and are entitled to recovery as a result of Eli Lilly’s common, uniform, unfair, and

 discriminatory policies and practices. The propriety and amount of punitive damages are based

 on Eli Lilly’s conduct, making these issues common to the class.

                   CLAIMS OF REPRESENTATIVE PLAINTIFF GRIMES

                                        JERAD GRIMES

       53.      Plaintiff Jerad Grimes is a Pharmaceutical Sales Representative, who lives in

 Florida. He is a citizen of the United States. He was born in 1971 and is now 49 years old.

       54.      Plaintiff Grimes previously worked for Eli Lilly as a Sales Representative from

 approximately 2008 until March/April of 2017. Plaintiff Grimes was laid off during a company-

 wide restructuring, but was invited to re-apply for sales representative positions as they became

 available by Eli Lilly.

       55.      Between on or about April 1, 2017 and January 24, 2020, Plaintiff Grimes

 regularly applied for dozens of available Sales Representative positions in Eli Lilly’s Diabetes

 and Primary Care Business Units. Such available positions were located in states across the

 country, including, but not limited to Florida, Georgia, North Carolina, South Carolina,

 California, Texas and New York. His employment applications were all rejected by Eli Lilly



                                                 15
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 16 of 28 PageID #: 16




 with either no interview or after a single interview.

        56.     Recently, on or about October 1, 2019, Plaintiff Grimes applied for a sales

 representative position and was not hired or interviewed.

        57.     Thereafter, on or about January 24, 2020, Plaintiff Grimes also applied for

 employment with Eli Lilly through a staffing company, Syneos Health, who Eli Lilly uses from

 time to time to fill available sales representative positions. This position was for a Florida-based

 sales representative position and Plaintiff Grimes was granted an interview. Plaintiff Grimes

 personally knew several members of the interview panel through past connections from his prior

 employment. Despite his direct/on-point experience and good prior relationship with the hiring

 panel, Mr. Grimes was not hired.

       58.      Instead, on information and belief, Eli Lilly hired a substantially younger

 individual who was not more qualified than Grimes to fill the position.

       59.      Grimes was deterred from applying to additional Eli Lilly positions due to Eli

 Lilly’s discriminatory practices and policies.

        59.    On or about July 23, 2020, Grimes dual-filed a charge of age discrimination with

 the EEOC and FCHR specifically alleging class-wide claims on behalf of all similarly situated

 individuals age 40 or older who were either deterred from applying or denied employment by Eli

 Lilly because of their age.

        60.     This charge is considered dually filed with the FCHR pursuant to the EEOC’s

 work-share agreement with the FCHR. More than 60 and/or 180 days have now passed without a

 determination from either the EEOC and the FCHR, respectively.

                   CLASS ACTION ALLEGATIONS UNDER THE GADA

        61.     Plaintiff Edmondson also brings this class action pursuant to Federal Rules of



                                                  16
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 17 of 28 PageID #: 17




 Civil Procedure 23(a), (b)(2), and (c)(4) seeking liability-phase injunctive and declaratory relief

 on behalf of a class of all applicants who were not hired for the Covered Positions, and deterred

 prospective applicants (seeking injunctive relief only as to the deterred prospective applicants

 only) (seeking injunctive relief only as to the deterred prospective applicants only) for the

 Covered Positions, ages 40 and older, who applied for available positions in Georgia, and were

 not hired, or who were deterred from applying at any time from January 1, 2018 through the

 resolution of this action for claims under the GADA. Plaintiff also brings this class action

 pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) for monetary damages and other

 make-whole relief on behalf of a class of all applicants ages 40 and older for the Covered

 Positions who applied for available positions in Georgia at any time from January 1, 2018

 through the resolution of this action for claims under the GADA. Plaintiff Edmondson reserves

 the right to amend the definition of the class based on discovery or legal developments.

        62.      Plaintiff is a member of the class she seeks to represent.

        63.      The members of the class identified herein are so numerous that joinder of all

 members is impracticable. As of June 2021, Eli Lilly employs over 34,657 employees worldwide

 and approximately 15,421 in the North American region. Although Plaintiff does not know the

 precise number of all applicants and deterred prospective applicants ages 40 and older of Eli

 Lilly, the number is far greater than can be feasibly addressed through joinder.

        64.      There are questions of law and fact common to the class, and these questions

 predominate over any questions affecting only individual members. Common questions include,

 among others:

                 (a)    whether Eli Lilly’s policies or practices exclude prospective applicants

                        ages 40 and over from applying to the Covered Positions;



                                                  17
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 18 of 28 PageID #: 18




                  (b)     whether Eli Lilly’s policies or practices deter prospective applicants ages

                          40 and over from applying to the Covered Positions;

                  (c)   whether Eli Lilly’s policies or practices discriminate against applicants and

                          deterred prospective applicants ages 40 and older;

                  (d)     whether Eli Lilly intentionally disfavors applicants ages 40 and older;

                  (e)     whether Eli Lilly’s policies and practices violate the GADA;

                  (f)     whether Eli Lilly’s challenged policies or practices are necessary to its

                          business operations;

                  (g)     whether age is a bona fide occupational qualification; and

                  (h)     whether equitable remedies, injunctive relief, compensatory damages, and

                          punitive damages for the class are warranted.

        65.       The Representative Plaintiff Edmondson’s claims are typical of the claims of the

 Georgia class.

        66.       The Representative Plaintiff Edmondson will fairly and adequately represent and

 protect the interests of the members of the Georgia class. Plaintiff has retained counsel

 competent and experienced in complex class actions, employment discrimination litigation, and

 the intersection thereof.

        67.       Class certification is appropriate pursuant to Federal Rule of Civil Procedure

 23(b)(2) because Eli Lilly has acted and/or refused to act on grounds generally applicable to the

 class, making appropriate declaratory and injunctive relief with respect to Plaintiff and the class

 as a whole. The class members are entitled to injunctive relief to end Eli Lilly’s common,

 uniform, unfair, and discriminatory policies and practices.

        68.       Class certification is also appropriate pursuant to Federal Rule of Civil Procedure



                                                   18
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 19 of 28 PageID #: 19




 23(b)(3) because common questions of fact and law predominate over any questions affecting

 only individual members of the class, and because a class action is superior to other available

 methods for the fair and efficient adjudication of this litigation. The class members have been

 damaged and are entitled to recovery as a result of Eli Lilly’s common, uniform, unfair, and

 discriminatory policies and practices. The propriety and amount of punitive damages are based

 on Eli Lilly’s conduct, making these issues common to the class.

               CLAIMS OF REPRESENTATIVE PLAINTIFF EDMONDSON

                                GEORGIA EMILY EDMONDSON

        69.     Plaintiff Emily Edmondson is a Pharmaceutical Sales Representative who lives in

 Georgia. She is a citizen of the United States. She was born in 1966 and is now 55 years old.

 She has over 20 years of Pharmaceutical sales experience from companies other than Eli Lilly.

        70.     Between on or about January 1, 2018 and June 17, 2020, Plaintiff Grimes applied

 for available Sales Representative positions in Eli Lilly’s Diabetes and Primary Care Business

 Units. Such available positions were located in Georgia. Her employment applications were all

 rejected by Eli Lilly with either no interview or after a single interview.

        71.     On or around May 18, 2018, Edmondson interviewed with Eli Lilly for an

 available sales representative position in Georgia. During the interview, the manager from Eli

 Lilly, Scott Rech, never bothered to ask Ms. Edmondson about her qualifications or experience,

 but sought to gain information regarding her established contacts in the area.      During the

 interview, Eli Lilly’s manager wrote down the names of the contacts Edmondson told him about

 in order to poach her contacts.

        72.     At the end of the interview, Edmondson felt used and was not offered the

 position.



                                                  19
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 20 of 28 PageID #: 20




        73.     Instead, upon information and belief, Eli Lilly hired a substantially younger

 female aged 25-35 who was not more qualified than Edmondson to fill the position.

        74.     On or about August 26, 2020, Grimes dual-filed a charge of age discrimination

 with the EEOC and Georgia Commission on Equal Opportunity specifically alleging class-wide

 claims on behalf of all similarly situated individuals age 40 or older who were either deterred

 from applying or denied employment by Eli Lilly because of their age.

        75.     More than 60 days have now passed without a determination from either the

 EEOC and the Georgia Commission on Equal Opportunity.

                                      CAUSES OF ACTION

                               FIRST CLAIM FOR RELIEF
                                 Intentional Discrimination
           (Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 623(a)(1))
                         (On Behalf of Plaintiffs and the Collective)

        76.     Plaintiffs incorporate the preceding paragraphs 1-75 as alleged above.

        77.     This Claim is brought by Plaintiffs Grimes and Edmondson for themselves and on

 behalf of the collective they represent. Plaintiffs have timely filed charges with the EEOC and

 has thus exhausted their administrative remedies. Sixty days have passed since Plaintiffs have

 filed charges with the EEOC.

        78.     Eli Lilly engages in an intentional, company-wide, and systematic policy, pattern,

 and/or practice of discrimination against applicants and prospective applicants ages 40 and older.

 Eli Lilly has intentionally discriminated against Plaintiffs and the collective in violation of the

 ADEA by, among other things:

                a.     willfully utilizing a biased recruiting system for Covered Positions that

                       excludes, deters, and discriminates against workers ages 40 and over; and

                b.     willfully implementing a hiring quotas/mandates for “Millennials” and/or

                                                 20
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 21 of 28 PageID #: 21




                         “Early Career Professionals” that deters and discriminates against applicants

                         ages 40 and over for the Covered Positions;

                 c.      willfully implementing an “approval” process for hiring applicants ages 40

                         and over for the Covered Positions that applicants under the age of 40 were

                         not subjected to;

                 c.      willfully refusing to hire qualified applicants ages 40 and over for the

                         Covered Positions.

         79.     These company-wide policies are intended to and do have the effect of denying

 Plaintiffs and the collective employment opportunities because of their age. The discriminatory

 acts that constitute Eli Lilly’s pattern and/or practice of discrimination have occurred both within

 and outside the liability period in this case.

         80.     Age is not a bona fide occupational qualification for the Covered Positions.

         81.     As a direct result of Eli Lilly’s discriminatory policies and/or practices as

 described above, Plaintiffs and the collective have suffered damages including, but not limited

 to, lost past and future income, liquidated damages, punitive damages, compensation, and

 benefits.

         82.     The foregoing conduct constitutes illegal, intentional discrimination and

 unjustified disparate treatment prohibited by 29 U.S.C. § 623(a)(1).

         83.     Plaintiffs request relief as hereinafter described.

                                  SECOND CLAIM FOR RELIEF
                                   Intentional Age Discrimination
        Florida Civil Rights Act §760.01-760.11 (On Behalf of Plaintiff Grimes and the Class)

         84.     Plaintiff Grimes incorporates the preceding paragraphs 1-60 as alleged above.

         85.     This Claim is brought by Representative Plaintiff Grimes on behalf of himself and

 the class he represents. Plaintiff has timely filed charges with the FCHR and has thus exhausted

                                                   21
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 22 of 28 PageID #: 22




 his administrative remedies under the FCRA. More than 180 days have passed since Plaintiff

 Grimes filed his charge of discrimination with the FCHR.

        86.     Eli Lilly engages in an intentional, company-wide, and systematic policy, pattern,

 and/or practice of discrimination against applicants and prospective applicants ages 40 and older

 who applied for Covered Positions in Florida. Eli Lilly has intentionally discriminated against

 Plaintiff and the Florida class in violation of the FCRA by, among other things:

                a.      willfully utilizing a biased recruiting system for Covered Positions that

                        excludes, deters, and discriminates against workers ages 40 and over; and

                b.      willfully implementing a hiring quotas/mandates for “Millennials” and/or

                        “Early Career Professionals” that deters and discriminates against applicants

                        ages 40 and over for the Covered Positions;

                c.      willfully implementing an “approval” process for hiring applicants ages 40

                        and over for the Covered Positions that applicants under the age of 40 were

                        not subjected to;

                c.      willfully refusing to hire qualified applicants ages 40 and over for

                        the Covered Positions.

        87.     These company-wide policies are intended to and do have the effect of denying

 Plaintiffs and the Florida Class employment opportunities in Florida because of their age. The

 discriminatory acts that constitute Eli Lilly’s pattern and/or practice of discrimination have

 occurred both within and outside the liability period in this case.

        88.     Age is not a bona fide occupational qualification for the Covered Positions.

        89.     As a direct result of Eli Lilly’s discriminatory policies and/or practices as

 described above, Plaintiffs and the Florida Class have suffered damages including, but not



                                                  22
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 23 of 28 PageID #: 23




 limited to, lost past and future income, liquidated damages, punitive damages, compensation, and

 benefits.

        90.       The foregoing conduct constitutes illegal, intentional discrimination and

 unjustified disparate treatment prohibited by the FCRA.

        91.       Plaintiff Grimes requests relief as hereinafter described.

                                   THIRD CLAIM FOR RELIEF
                                   Intentional Age Discrimination
                                  Georgia Age Discrimination Act
                           (On Behalf of Plaintiff Edmondson and the Class)

        92.            Plaintiff Edmondson incorporates the preceding paragraphs 1-44 and 61-75 as

 alleged above.

        93.             This Claim is brought by Representative Plaintiff Edmondson on behalf of

 herself and the class she represents. Plaintiff has timely filed charges with the EEOC and has

 thus exhausted his administrative remedies under the GADA. More than 60 days have passed

 since Plaintiff Grimes filed her charge of discrimination with the EEOC.

        94.       Eli Lilly engages in an intentional, company-wide, and systematic policy, pattern,

 and/or practice of discrimination against applicants and prospective applicants ages 40 and older

 who applied for Covered Positions in Georgia. Eli Lilly has intentionally discriminated against

 Plaintiff and the Georgia class in violation of the GADA by, among other things:

                  a.       willfully utilizing a biased recruiting system for Covered Positions that

                           excludes, deters, and discriminates against workers ages 40 and over; and

                  b.       willfully implementing a hiring quotas/mandates for “Millennials” and/or

                           “Early Career Professionals” that deters and discriminates against applicants

                           ages 40 and over for the Covered Positions;

                  c.       willfully implementing an “approval” process for hiring applicants ages 40

                                                    23
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 24 of 28 PageID #: 24




                        and over for the Covered Positions that applicants under the age of 40 were

                        not subjected to;

                c.      willfully refusing to hire qualified applicants ages 40 and over for the

                        Covered Positions.

        95.     These company-wide policies are intended to and do have the effect of denying

 Plaintiffs and the Georgia Class employment opportunities in Georgia because of their age. The

 discriminatory acts that constitute Eli Lilly’s pattern and/or practice of discrimination have

 occurred both within and outside the liability period in this case.

        96.     Age is not a bona fide occupational qualification for the Covered Positions.

        97.     As a direct result of Eli Lilly’s discriminatory policies and/or practices as

 described above, Plaintiffs and the Georgia Class have suffered damages including, but not

 limited to, lost past and future income, liquidated damages, punitive damages, compensation, and

 benefits.

        98.     The foregoing conduct constitutes illegal, intentional discrimination and

 unjustified disparate treatment prohibited by the GADA.

        99.     Plaintiff Edmondson requests relief as hereinafter described.

                            ALLEGATIONS REGARDING RELIEF

        100.    Plaintiffs and the Florida/Georgia classes and collective members have no plain,

 adequate, or complete remedy at law to redress the wrongs alleged herein, and the injunctive

 relief they seek in this action is the only means of securing complete and adequate relief.

 Plaintiffs and the class and collective members Plaintiffs seek to represent are now suffering, and

 will continue to suffer, irreparable injury from Eli Lilly’s discriminatory acts and omissions.

        101.    Eli Lilly’s actions have caused and continue to cause Plaintiffs and class and



                                                  24
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 25 of 28 PageID #: 25




 collective members substantial losses in employment opportunities, earnings, and other

 employment benefits.

        102.   In addition, Plaintiffs and class and collective members suffered and continue to

 suffer emotional distress, humiliation, embarrassment, and anguish, all to their damage in an

 amount according to proof.

        103.   Eli Lilly performed the acts herein alleged with intentional malice, willfulness,

 deceit, oppression, or fraud. Plaintiffs and class members are thus entitled to recover punitive

 damages in an amount according to proof.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs and the class and collective pray for relief as follows:

               (a)      Certification of the case as a class action on behalf of the proposed Florida

                        and Georgia classes;

               (b)      Designation of Plaintiff Jerad Grimes as representative of the Florida

               class;

               (c)      Designation of Plaintiff Emily Edmondson as representative of the

               Georgia class;

               (d)      Certification of the action as a nation-wide collective action under the

               ADEA;

               (e)      Designation of Plaintiffs Grimes and Edmondson as representatives of the

               nation-wide collective action under the ADEA;

               (f)      Designation of Representative Plaintiffs’ counsel of record as class and

               collective counsel;

               (f)   A declaratory judgment that the practices complained of herein are unlawful



                                                 25
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 26 of 28 PageID #: 26




            and violate 29 U.S.C. §§ 621, et seq.; the Florida Civil Rights Act; and the

            Georgia Age Discrimination Act;

            (e)     A preliminary and permanent injunction against Eli Lilly and its Partners,

            officers, agents, successors, employees, representatives, and any and all persons

            acting in concert with them, from engaging in policies, patterns, and/or practices

            that discriminate against Plaintiffs and the classes and/or collective because of

            their age;

            (f)     An order that Eli Lilly institute and carry out policies, practices, and

            programs that provide equal employment opportunities for all employees

            regardless of age, and that it eradicate the effects of their past and present

            unlawful employment practices;

            (g)     An order appointing a monitor to ensure that Eli Lilly complies with the

            injunction provisions of any decree that the Court orders;

            (h)     An order retaining jurisdiction over this action to ensure that Eli

            Lilly complies with such a decree;

            (i)     An order for front pay benefits to Plaintiffs and class and collective

            Members (excluding the deterred applicants);

            (j)     Back pay (including interest and benefits) for Plaintiffs and class and

            collective members (excluding the deterred applicants);

            (k)     All damages sustained as a result of Eli Lilly’s conduct, including

            damages for emotional distress, humiliation, embarrassment, and anguish,

            according to proof (excluding the deterred applicants);

            (l)      Liquidated damages (excluding the deterred applicants);



                                             26
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 27 of 28 PageID #: 27




                (m)     Exemplary and punitive damages in an amount commensurate with Eli

                Lilly’s ability to pay and to deter future conduct (excluding the deterred

                applicants);

                (n)     Costs incurred herein, including reasonable attorneys’ fees to the extent

                allowable by law;

                (o)     Pre-judgment and post-judgment interest, as provided by law; and

                (p)     Such other and further legal and equitable relief as this Court deems

                necessary, just, and proper.

                                       JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and 29 U.S.C. §626(c)(2),

 Plaintiffs demand a trial by jury in this action.

 Dated: September 1, 2021.

                                                Respectfully submitted by,

                                                /s/ J. Corey Asay_____
                                                J. COREY ASAY, ESQ.
                                                Indiana Bar No.: 28453-49
                                                Morgan & Morgan, P.A.
                                                333 W. Vine Street, Suite 1200
                                                Lexington, KY 40507
                                                Phone: (859) 286-8368
                                                Fax: (859) 286-8384
                                                Email: casay@forthepeople.com

                                                /s/ Gregory R. Schmitz
                                                GREGORY R. SCHMITZ, ESQ. (PHV Pending)
                                                Florida Bar No.: 0094694
                                                C. Ryan Morgan, Esq. (PHV Pending)
                                                Florida Bar No.: 15527
                                                Morgan & Morgan, P.A.
                                                20 North Orange Avenue, 15th Floor
                                                Orlando, Florida 32801
                                                Telephone: (407) 204-2170
                                                Facsimile: (407) 245-3401
                                                E-mail: gschmitz@forthepeople.com
                                                        rmorgan@forthepeople.com
                                                        csilva@forthepeople.com
                                                        aperez@forthepeople.com
                                                     27
Case 1:21-cv-02367-RLY-DLP Document 1 Filed 09/01/21 Page 28 of 28 PageID #: 28



                                           mbarreiro@forthepeole.com

                                    /s/ Marc R. Edelman
                                    MARC R. EDELMAN, ESQ. (PHV Pending)
                                    Florida Bar No.: 0096342
                                    MORGAN & MORGAN, P.A.
                                    201 N. Franklin Street, Suite 700
                                    Tampa, Florida 33602
                                    Telephone: 813-223-5505
                                    Facsimile: 813-257-0572
                                    E-mail: medelman@forthepeople.com

                                    /s/ ANGELI MURTHY
                                    ANGELI MURTHY, ESQ. (PHV Pending)
                                    FL Bar No.: 88758
                                    MORGAN & MORGAN, P.A.
                                    8151 Peters Road, Ste. 4000
                                    Plantation, Florida 33324
                                    Telephone: 954-318-0268
                                    Facsimile: 954-327-3016
                                    E-mail: amurthy@forthepeople.com
                                    Attorneys for Plaintiffs




                                      28
